DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20200078918 to Yoshikane et al in view of US Patent No. 5,946,809 to Bright.
In re claim 1, Yoshikane teaches a punch device comprising:
a housing (20) defining an interior space (Fig. 2 shows the details of the interior space which comprises at least an actuator);
an actuator (43) coupled to the housing and positioned in the interior space;
a ram (46) positioned in the interior space between the actuator and a first end of the housing (20), the ram being operationally coupled to the actuator such that the actuator is positioned for selectively motivating the ram through the interior space toward the first end of the housing.
Yoshikane teaches a punch device, but does not teach a set of cutters, each cutter having a respective shape, the cutter being selectively couplable by a first face to the first end of the housing such that the cutter is selectively extensible outwardly away from the housing wherein a second face of the cutter is configured for positioning in abutment to a drywall panel positioning the actuator for propelling the ram into the cutter maintaining the cutter in a fixed orientation relative to the drywall panel such that the cutter extends from the housing and penetrates the drywall panel for creating an aperture in the drywall panel corresponding to the respective shape and orientation of the cutter.
Bright teaches a dry wall cutter having a respective shape (Figure 1), the cutter being selectively couplable by a first face to the first end of a tool housing (Col. 4, lines 33-39) such that the cutter is selectively extensible outwardly away from the housing wherein a second face of the cutter is configured for positioning in abutment to a drywall panel positioning the actuator for propelling the ram into the cutter (Col. 4, lines 33-39) for maintaining the cutter in a fixed orientation relative to the drywall panel such that the cutter extends from the housing and penetrates the drywall panel for creating an aperture in the drywall panel corresponding to the respective shape and orientation of the cutter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tool of Yoshikane with a dry wall cutter as taught by Bright to quickly and precisely cut openings in drywall panels or boards with a tool that automatically discards the cutout drywall permitted immediate reuse of the cutter, without cleaning or preparation (Col. 1, lines 40-41). One having ordinary skill in the art would recognize that a plurality of cutters as set forth by Bright can be interchangeably used with the device of Yoshikane. Providing Yoshikane with a plurality of cutters would lead to the device having a set of cutters.
In re claim 2, Yoshikane teaches the housing comprising a first section (22) and a second section (21, 221), the first section (22) being substantially cylindrically shaped, the second section being substantially rectangularly box shaped (21, 221), the first section extending from a first side of the second section proximate to a top of the second section (as shown in at least Figure 1); and
a cutout (as shown in at least Figure 1) positioned in the second section (21) of the housing defining a gap wherein the cutout is configured for inserting digits of a first hand of a user positioning the user for grasping the grip for lifting and positioning the housing (Fig. 1).
In re claim 3, Yoshikane teaches further including a handle (221) coupled to and extending from the first section (a portion of the handle extends from the first section of the housing) of the housing, the handle being substantially parallel to and coplanar with the second section of the housing (as shown in at least Figure 1; at least 221 and 211 are substantially parallel and coplanar (in a 2-dimenisonal plane, as shown in at least Figure 1)) wherein the handle is configured for grasping in a second hand of the user for increasing control of the user in positioning the housing.
In re claim 4, Yoshikane teaches further including the actuator comprising:
a power module (4);
a motor (3) operationally coupled to the power module;
a rod (42) coupled to and extending from the motor toward the first end of the housing;
a switch (27) operationally coupled to the motor wherein the switch is configured for selectively switching for actuating the motor;
a disc (see Annotated Figure 2, below) slidably coupled to the rod; and
a spring (see Annotated Figure 2 below) positioned around the rod, the spring being coupled to the disc and selectively couplable to the motor such that the motor is positioned for tensioning the spring for motivating the disc along the rod toward the motor and such that the motor is positioned for releasing the spring such that the spring rebounds for forcefully propelling the disc toward the first end of the housing (Paras 0049).

    PNG
    media_image1.png
    560
    667
    media_image1.png
    Greyscale

In re claim 7, further including the switch (27) being trigger type, the switch being coupled to the grip (221).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane et al. in view of Bright, as applied to the above claims, and in further view of US Patent No. 6,422,447 to White.
In re claim 5, further including the power module comprising a battery (93) positioned in the second section of the housing (Para 0029), but does not teach the battery is rechargeable.
White teaches a device having a rechargeable battery (Col. 10, lines 16-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Yoshikane with a rechargeable battery as taught by White which is advantageous for being reused multiple times, are cost-effective and produce less waste.

Regarding claim 6, Yoshikane teaches the device has a battery, but does not teach further including the battery being at least partially selectively insertable into the housing through an orifice positioned in the second section of the housing.
White provides a teaching of a tool having a battery (80, 82, 84) at least partially selectively insertable into the housing though an orifice (Fig. 2, it has been interpreted, the handle housing has an orifice (or internal space) for receiving the battery and tool components).
Note, the phrase “at least partially” is clear in the disclosure of the pending application. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the housing of Yoshikane with a rail arrangement to receive the battery as taught by White to provide an easily accessible interchangeable battery. Partially disposing the battery within the housing also prevents the battery from unwanted damage.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane et al. in view of Bright, as applied to the above claims, and in further view of US Patent Application Publication No. 200801149360 to Dinh et al.
In re claim 8, Yoshikane teaches the ram (46) comprising a bar (463 and see Annotated Figure 2 on Pg. 5 below)) positioned at the interior space between the disc (see Annotated Figure 2 on Page 5, above) and the first end of the housing (Fig. 1), the bar being cylindrically shaped, the bar comprising a first segment (see Annotated Figure 3 below) and a second segment (see Annotated Figure 3, below), the first segment being selectively extendable from the housing through a hole positioned in the first end of the housing, the second segment being positioned within the housing, the second segment being circumferentially larger than the hole such that the second segment is retained within the interior space (as shown in at least Figure 2);
a first fastener (490) coupled to the first segment of the bar.

    PNG
    media_image2.png
    560
    667
    media_image2.png
    Greyscale

Regarding claim 8, Yoshikane teaches a working tool, but does not teach each cutter comprising a ring and a first plate, the first plate having opposing ends coupled to the ring such that the opposing ends are opposingly positioned on a circumference of the first face of the cutter; a second fastener coupled to the ring, the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for removably coupling the ring to the bar.
Dinh teaches a drywall cutter (30) having in the shape of a ring for cutting circular drywall boxes. The cutter has a first plate (12) having opposing ends coupled to the ring such that the opposing ends are opposingly positioned on a circumference of the first face of the cutter; a second fastener (38) coupled to the ring, the second fastener being complementary to a first fastener such that the second fastener is positioned for selectively coupling to the first fastener (Para 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tool of Yoshikane with a ring-shaped dry wall cutter as taught by Dinh to cut the desired shape outbox based on user preference. 
In re claim 9, Yoshikane teaches further including a tube (see Annotated Figure 3, on Pg. 8, above) coupled to the housing and extending from the hole such that the tube is positioned for stabilizing the bar (as shown in at least Figure 2 and Annotated Figure 3 on Pg. 8, above).
In re claim 10, modified Yoshikane teaches further including the set of cutters comprising a first cutter and a second cutter, the first cutter being circularly shaped (Fig. 2, Dinh), the second cutter being rectangularly shaped (Fig. 1, Bright)
In re claim 11, modified Yoshikane teaches including a pair of second plates (16), each second plate being coupled to and positioned between the ring and a respective opposing end of the first plate such that the first plate (12) is positioned distal to and parallel to the first face (34) of the cutter.
The first plate is distal and there are point along the first plate that are parallel to points on the first face of the cutter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane et al. in view of Bright and in further view of Dinh, as applied to the above claims, and in further view of US Patent No.10,505,473 to Takano et al.
	In re claim 12, modified Yoshikane teaches the first fastener (490) comprising a channel (as shown in at least Figure 2) extending into the first segment of the bar (as shown in at least Figure 2), the channel being shaped when viewed longitudinally; and 
the second fastener (38, Dinh) comprising a shaft coupled to and extending from the first plate (12), the shaft being complementary to a channel such that the channel is positioned for inserting the shaft for removably coupling the ring to a tool (Para 0022, Dinh).
	Regarding claim 12, modified Yoshikane teaches a first fastener which receives a complementary tool, but does not teach the channel being hexagonally shaped when viewed longitudinally.
Takano teaches a channel for receiving a tool bit having a hexagonal shape when viewed longitudinally (Col. 4, lines 28-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the channel of Yoshikane to have a hexagonal shape as taught by Takano to properly support the cutter, when inserted, to prevent unwanted movement which could lead to misaligned cuts. Shaping the channel of Yoshikane to have a hexagonal shape is merely an obvious design choice. One having ordinary skill in the art would recognize that shaping the channel of Yoshikane to have a hexagonal shape would also require shaping the second fastener to have a complementary shape for being securely received by the first fastener.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane et al. in view of White, and in further view of Bright and in further view of Dinh, and in further view of Takano et al.
In re claim 13, Yoshikane teaches a housing defining an interior space (as shown in at least Figure 2), a first section (22) and a second section (21, 221), the first section (22) being substantially cylindrically shaped, the second section being substantially rectangularly box shaped (21, 221), the first section extending from a first side of the second section proximate to a top of the second section (as shown in at least Figure 1); and
a cutout (as shown in at least Figure 1) positioned in the second section (21) of the housing defining a grip wherein the cutout is configured for inserting digits of a first hand of a user positioning the user for grasping the grip for lifting and positioning the housing (Fig. 1).
a handle (221) coupled to and extending from the first section (a portion of the handle extends from the first section of the housing) of the housing, the handle being substantially parallel to and coplanar with the second section of the housing (as shown in at least Figure 1; at least 221 and 211 are substantially parallel and coplanar (in a 2-dimenisonal plane, as shown in at least Figure 1)) wherein the handle is configured for grasping in a second hand of the user for increasing control of the user in positioning the housing;
an actuator coupled to the housing and positioned in the interior space, the actuator comprising:
a power module (4), the power module comprising a battery (93) positioned in the second section of the housing;
a motor (3) operationally coupled to the power module;
a rod (42) coupled to and extending from the motor toward the first end of the housing;
a switch (27) operationally coupled to the motor wherein the switch is configured for selectively switching for actuating the motor, the swith being trigger type, the switch being coupled to the grip;
a disc (see Annotated Figure 2, below) slidably coupled to the rod; and
a spring (see Annotated Figure 2 below) positioned around the rod, the spring being coupled to the disc and selectively couplable to the motor such that the motor is positioned for tensioning the spring for motivating the disc along the rod toward the motor and such that the motor is positioned for releasing the spring such that the spring rebounds for forcefully propelling the disc toward the first end of the housing (Paras 0049);
a ram (46) positioned in the interior space between the actuator and a first end of the housing (20), the ram being operationally coupled to the actuator such that the actuator is positioned for selectively motivating the ram through the interior space toward the first end of the housing, the ram (46) comprising a bar (463 and see Annotated Figure 2 on Pg. 5 below)) positioned at the interior space between the disc (see Annotated Figure 2 on Page 5, above) and the first end of the housing (Fig. 1), the bar being cylindrically shaped, the bar comprising a first segment (see Annotated Figure 3 below) and a second segment (see Annotated Figure 3, below), the first segment being selectively extendable from the housing through a hole positioned in the first end of the housing, the second segment being positioned within the housing, the second segment being circumferentially larger than the hole such that the second segment is retained within the interior space (as shown in at least Figure 2);
a tube (see Annotated Figure 3, on Pg. 8, above) coupled to the housing and extending from the hole such that the tube is positioned for stabilizing the bar (as shown in at least Figure 2 and Annotated Figure 3 on Pg. 8, above);
a first fastener (490) comprising a channel (as shown in at least Figure 2) extending into the first segment of the bar (as shown in at least Figure 2), the channel being shaped when viewed longitudinally; and 

Regarding claim 13, Yoshikane teaches a battery, but does not teach the battery being rechargeable.
White teaches a device having a rechargeable battery (Col. 10, lines 16-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Yoshikane with a rechargeable battery as taught by White which is advantageous for being reused multiple times, are cost-effective and produce less waste.
Regarding claim 13, Yoshikane teaches the device has a battery, but does not teach further including the battery being at least partially selectively insertable into the housing through an orifice positioned in the second section of the housing.
White provides a teaching of a tool having a battery (80, 82, 84) at least partially selectively insertable into the housing though an orifice (Fig. 2, it has been interpreted, the handle housing has an orifice (or internal space) for receiving the battery and tool components).
Note, the phrase “at least partially” is clear in the disclosure of the pending application. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the housing of Yoshikane with a rail arrangement to receive the battery as taught by White to provide an easily accessible interchangeable battery. Partially disposing the battery within the housing also prevents the battery from unwanted damage.

Regarding claim 13, Yoshikane teaches a punch device, but does not teach a set of cutters, each cutter having a respective shape, the cutter being selectively couplable by a first face to the first end of the housing such that the cutter is selectively extensible outwardly away from the housing wherein a second face of the cutter is configured for positioning in abutment to a drywall panel positioning the actuator for propelling the ram into the cutter maintaining the cutter in a fixed orientation relative to the drywall panel such that the cutter extends from the housing and penetrates the drywall panel for creating an aperture in the drywall panel corresponding to the respective shape and orientation of the cutter.
Bright teaches a dry wall cutter having a respective shape (Figure 1), the cutter being selectively couplable by a first face to the first end of a tool housing (Col. 4, lines 33-39) such that the cutter is selectively extensible outwardly away from the housing wherein a second face of the cutter is configured for positioning in abutment to a drywall panel positioning the actuator for propelling the ram into the cutter (Col. 4, lines 33-39) for maintaining the cutter in a fixed orientation relative to the drywall panel such that the cutter extends from the housing and penetrates the drywall panel for creating an aperture in the drywall panel corresponding to the respective shape and orientation of the cutter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tool of Yoshikane with a dry wall cutter as taught by Bright to quickly and precisely cut openings in drywall panels or boards with a tool that automatically discards the cutout drywall permitted immediate reuse of the cutter, without cleaning or preparation (Col. 1, lines 40-41). One having ordinary skill in the art would recognize that a plurality of cutters as set forth by Bright can be interchangeably used with the device of Yoshikane. Providing Yoshikane with a plurality of cutters would lead to the device having a set of cutters.

Regarding claim 13, Modified Yoshikane teaches a set of cutters, but does not teach the set has varying shapes. Yoshikane does not teach each cutter comprising a ring and a first plate, the first plate having opposing ends coupled to the ring such that the opposing ends are opposingly positioned on a circumference of the first face of the cutter; a second fastener coupled to the ring, the second fastener being complementary to the first fastener such that the second fastener is positioned for selectively coupling to the first fastener for removably coupling the ring to the bar, a pair of second plates, each second plate being coupled to and positioned between the ring and a respective opposing end of the first plate such that the first plate is positioned distal to and parallel to the first face (34) of the cutter, and a second fastener comprising a shaft coupled to and extending from the first plate, the shaft being complementary to a channel such that the channel is positioned for inserting the shaft for removably coupling the ring to a tool.
Dinh teaches a drywall cutter (30) having in the shape of a ring for cutting circular drywall boxes. The cutter has a first plate (12) having opposing ends coupled to the ring such that the opposing ends are opposingly positioned on a circumference of the first face of the cutter; a second fastener (38) coupled to the ring, the second fastener being complementary to a first fastener such that the second fastener is positioned for selectively coupling to the first fastener (Para 0022), a pair of second plates (16), each second plate being coupled to and positioned between the ring and a respective opposing end of the first plate such that the first plate (12) is positioned distal to and parallel to the first face (34) of the cutter, and a second fastener (38, Dinh) comprising a shaft coupled to and extending from the first plate (12), the shaft being complementary to a channel such that the channel is positioned for inserting the shaft for removably coupling the ring to a tool (Para 0022, Dinh).
The first plate is distal and there are point along the first plate that are parallel to points on the first face of the cutter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tool of Yoshikane with a ring-shaped dry wall cutter as taught by Dinh to cut the desired shape outbox based on user preference. The modification of providing Yoshikane with a circular cutter, in addition to the rectangular cutter, leads to the first cutter being circular in shape and the second being rectangular in shape. The various shaped cutter permits the formation of a rectangular or circular electrical box based on user preference. 

Regarding claim 13, Yoshikane teaches the first fastener (490) comprising a channel (as shown in at least Figure 2) extending into the first segment of the bar (as shown in at least Figure 2), the channel being shaped when viewed longitudinally, but does not teach the channel being hexagonally shaped when viewed longitudinally.
Takano teaches a channel for receiving a tool bit having a hexagonal shape when viewed longitudinally (Col. 4, lines 28-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the channel of Yoshikane to have a hexagonal shape as taught by Takano to properly support the cutter, when inserted, to prevent unwanted movement which could lead to misaligned cuts. Shaping the channel of Yoshikane to have a hexagonal shape is merely an obvious design choice. One having ordinary skill in the art would recognize that shaping the channel of Yoshikane to have a hexagonal shape would also require shaping the second fastener to have a complementary shape for being securely received by the first fastener.

Response to Arguments
The claim objections in the Office Action mailed March 17, 2022 have been obviated by the amendments filed April 27, 2022.
The 112, second and fourth paragraph rejections in the Office Action mailed March 17, 2022 have been overcome by the amendments filed April 27, 2022.

Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724